         Case 2:19-cv-02656-JAR-ADM Document 3 Filed 10/25/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF KANSAS


FERRELL COMPANIES, INC.,                          )
                                                  )
                                                  )
                    Plaintiff,                    )
                                                  ) Case No. 2:19-cv-02656-JAR-ADM
                                                  )
GREATBANC TRUST COMPANY,                          )
                                                  )
                                                  )
                   Defendant.                     )

                             DESIGNATION OF PLACE OF TRIAL

         In accordance with D. Kan. Rule 40.2, Plaintiffs, Ferrell Companies, Inc., as Plan

Sponsor and Plan Administrator of the Ferrell Companies, Inc., Employee Stock Ownership

Plan, by and through their counsel, hereby request trial in this matter be held in Kansas City,

Kansas.



                                                   Respectfully submitted,

Of Counsel:                                       s/James D. Griffin

John A. Burlingame (DC #32694)                    James D. Griffin (KS # 12545)
(pro hac vice to be filed)                        Brent N. Coverdale (KS # 18798)
SQUIRE PATTON BOGGS (US) LLP                      SCHARNHORST AST KENNARD GRIFFIN PC
2550 M Street,NW                                  1100 Walnut Street, Suite 1950
Washington, DC 20037                              Kansas City, MO 64106
Tel: (202) 457-6000                               Tel: (816) 268-9400
Fax: (202) 457-6315                               Fax: (816) 268-9409
Email: john.burlingame@squirepb.com               E-mail: jgriffin@sakg.com
                                                           bcoverdale@sakg.com
Joseph C. Weinstein (OH #0023504)
(pro hac vice to be filed)                        Attorneys for Ferrell Companies, Inc.
SQUIRE PATTON BOGGS (US) LLP


194102
      Case 2:19-cv-02656-JAR-ADM Document 3 Filed 10/25/19 Page 2 of 2




4900 Key Tower
127 Public Square
Cleveland, OH 44114
Tel: (216) 479-8500
Fax: (216) 479-8780
Email: joe.weinstein@squirepb.com


                                CERTIFICATE OF SERVICE

       I certify that the below-signed Attorney for Plaintiff signed the original of the above and

foregoing and that a copy was served on Defendant with summons and petition package.




                                                             /s/ James D. Griffin
                                                             Attorney for Plaintiff




                                                2
